Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “detector” in claim 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Trojer et al. (US 2017/0317717) in view of Martel et al. (US 2019/0386753).

Regarding claim 1, Trojer discloses 
A method comprising:
obtaining, via a test system, data from one or more tests of a mobile network having at least one antenna, wherein the data includes a stream of Radio Frequency, RF, samples captured over-the-air or from a Common Public Radio Interface, CPRI, or an enhanced CPRI, eCPRI, link (¶ [0083]: a test container is introduced which can be mapped the same way as AxC containers over the CPRI interface between the baseband device 18 and the converter device 5. The test container is used to transport a variety of cable test signals and handled by existing equipment the same way as regular AxC containers);
processing the data to detect peaks (¶ [0119]: Cable length can then be estimated by comparing the time of a peak (or other distinguishable part) in the test signal and the time of a corresponding peak (or other distinguishable part) in the response signal; ¶ [0122]: Return loss and/or insertion loss and physical occurrences on the cable can be determined by relative power levels (peaks) in the calibrated echo response);
performing an analysis of any detected peaks to identify any issues on the mobile network, said analysis including determining a relative power of said detected peaks with said relative power used to assign a severity estimation (¶ [0122]: Return loss and/or insertion loss and physical occurrences on the cable can be determined by relative power levels (peaks) in the calibrated echo response); and
causing display of a user interface (¶ [0151]: The test device 30 further comprises an I/O interface 62 for communicating with other entities. Optionally, the I/O interface 62 also comprises a user interface for operator control of the test device 30) ... said relative power and the severity estimation with the user interface (¶ [0122]: Return loss and/or insertion loss and physical occurrences on the cable can be determined by relative power levels (peaks) in the calibrated echo response).
Trojer discloses all the subject matter of the claimed invention with the exception of causing display of a user interface that includes a reporting of ... the severity estimation with the user interface. Martel from the same or similar fields of endeavor discloses causing display of a user interface that includes a reporting of ... the severity estimation with the user interface (¶ [0020]: the systems and methods reduce the time to identify RF interference issues in the network by allowing operators to remotely look for RF interferes, i.e., no requirement to be on site. Further, interferes can be watched and it can be identified when they are eliminated; ¶ [0022]: The RF analysis 22 is used to identify RF interference and Passive Intermodulation (PIM) issues); ¶ [0037]: The RF analysis 22 and the fiber monitoring 24 can also include a Graphical User Interface (GUI) for displaying results and the like). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Trojer by identifying RF interference and PIM issues and displaying the results of analysis via GUI of Martel. The motivation would have been to allow operators to remotely look for RF interferes (Martel ¶ [0020]).
Regarding claim 14, Trojer discloses A test system comprising: a detector ... a processor; and memory (Fig. 8).
Regarding claim 18, Trojer discloses A non-transitory computer-readable storage medium having computer readable code stored thereon for programming a test system to perform the steps of: ... (¶ [0165]: FIG. 11 shows one example of a computer program product comprising computer readable means. On this computer readable means a computer program 91 can be stored).

Regarding claim 9, Trojer discloses 
wherein said processing the data includes processing the data for selected Antenna Carriers (AxC) (¶ [0055]: The samples for I/Q data for a given antenna carrier (AxC) are multiplexed into an AxC container. Several AxCs with same sample format and rate can be combined into an AxC group. A number of AxC groups are then mapped into an AxC container that fills the I/Q portion of a basic frame. Also AxC containers can be grouped into AxC container groups) on the CPRI or eCPRI link (¶ [0083]: a test container is introduced which can be mapped the same way as AxC containers over the CPRI interface between the baseband device 18 and the converter device 5. The test container is used to transport a variety of cable test signals and handled by existing equipment the same way as regular AxC containers).


Claims 8, 10, 11, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Trojer et al. (US 2017/0317717) in view of Martel et al. (US 2019/0386753) as applied to claims 1 and 18, and further in view of Heath et al. (US 2017/0237484)

Regarding claims 8 and 20, Trojer discloses 
wherein said performing said analysis of detected peaks further includes ... said detected peaks in order of said relative power to assign a relative severity estimation (¶ [0122]: Return loss and/or insertion loss and physical occurrences on the cable can be determined by relative power levels (peaks) in the calibrated echo response).
Trojer in view of Martel discloses all the subject matter of the claimed invention with the exception of wherein said performing said analysis of detected peaks further includes sorting said detected peaks in order of said ... power to assign a relative severity estimation. Heath from the same or similar fields of endeavor discloses wherein said performing said analysis of detected peaks further includes sorting said detected peaks in order of said ... power to assign a relative severity estimation (Fig. 8C Sort By Severity 476; ¶ [0131]; Use the Sort By control 476 to change the arrangement of the displayed events; ¶ [0144]: Positioning of the current active marker to the Maximum Peak, Minimum Peak, Next Peak to the Right Next Peak to the Left, Next Higher Peak or Next Lower peak with control 492; ¶ [0449]: If the system 22 simultaneously records the power levels from the base station 12 while the system 22 is examining the “uplink” spectrum (from the mobile phone 4 to the base station 12), the system 22 can sort those pieces of uplink spectrum into groups based on those power levels). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Trojer in view of Martel by sorting and displaying peaks based on power levels and severity of Heath. The motivation would have been to provide a system and method for detecting and determining the cause of impairments to signals in a wireless communications network (Heath ¶ [0073]).

Regarding claim 10, Trojer in view of Martel discloses all the subject matter of the claimed invention with the exception of wherein said causing said display includes a ranking of spectrum interferers by antenna based on the severity estimation. Heath from the same or similar fields of endeavor discloses wherein said causing said display includes a ranking of spectrum interferers by antenna based on the severity estimation (Fig. 8C Sort By Severity 476; ¶ [0131]; Use the Sort By control 476 to change the arrangement of the displayed events; ¶ [0144]: Positioning of the current active marker to the Maximum Peak, Minimum Peak, Next Peak to the Right Next Peak to the Left, Next Higher Peak or Next Lower peak with control 492; ¶ [0449]: If the system 22 simultaneously records the power levels from the base station 12 while the system 22 is examining the “uplink” spectrum (from the mobile phone 4 to the base station 12), the system 22 can sort those pieces of uplink spectrum into groups based on those power levels) to create spectrum data). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Trojer in view of Martel by sorting and displaying peaks based on power levels and severity of Heath. The motivation would have been to provide a system and method for detecting and determining the cause of impairments to signals in a wireless communications network (Heath ¶ [0073]).

Regarding claim 11, Trojer discloses 
wherein, ... severity estimation is given to a peak with a ... relative power therebetween (¶ [0119]: Cable length can then be estimated by comparing the time of a peak (or other distinguishable part) in the test signal and the time of a corresponding peak (or other distinguishable part) in the response signal; ¶ [0122]: Return loss and/or insertion loss and physical occurrences on the cable can be determined by relative power levels (peaks) in the calibrated echo response).
Trojer in view of Martel discloses all the subject matter of the claimed invention with the exception of wherein, for any two spectrum interferers, a higher severity estimation is given to a peak with a higher ... power therebetween. Heath from the same or similar fields of endeavor discloses wherein said causing said display includes a ranking of spectrum interferers by antenna based on the severity estimation (Fig. 8C Sort By Severity 476; ¶ [0131]; Use the Sort By control 476 to change the arrangement of the displayed events; ¶ [0144]: Positioning of the current active marker to the Maximum Peak, Minimum Peak, Next Peak to the Right Next Peak to the Left, Next Higher Peak or Next Lower peak with control 492; ¶ [0449]: since some of the noise can come from PIM, and since the PIM level varies with the power level transmitted by the base station 12, it can be helpful to accumulate parts of the spectrum by the system 22 based on the transmitted power from that base station 12. If the system 22 simultaneously records the power levels from the base station 12 while the system 22 is examining the “uplink” spectrum (from the mobile phone 4 to the base station 12), the system 22 can sort those pieces of uplink spectrum into groups based on those power levels) to create spectrum data). In this case, higher rank (i.e., higher severity estimation) is given to peak with higher power level based on the sorting. Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Trojer in view of Martel by giving higher rank to peak with higher power level based on the sorting of Heath. The motivation would have been to provide a system and method for detecting and determining the cause of impairments to signals in a wireless communications network (Heath ¶ [0073]).

Regarding claim 13, Trojer in view of Martel discloses all the subject matter of the claimed invention with the exception of wherein said processing the data includes performing Fast Fourier Transforms on said data and filtering based on an occupied bandwidth. Heath from the same or similar fields of endeavor discloses wherein said processing the data includes performing Fast Fourier Transforms on said data and filtering based on an occupied bandwidth (¶ [0353]: Circuitry in the DSP performs a Fourier Transform (usually a Fast Fourier Transform or FFT; ¶ [0354]: When needed, a DSP circuit is also used to shift the center frequency of the I/Q samples by mixing with a Numerically-Controlled Oscillator (NCO), filter the I/Q samples to a narrower bandwidth, reduce the sample rate accordingly. An FFT can then be performed on the resulting I/Q samples). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Trojer in view of Martel by performing FFT and filtering the I/Q samples to a narrow bandwidth of Heath. The motivation would have been to provide a system and method for detecting and determining the cause of impairments to signals in a wireless communications network (Heath ¶ [0073]).

Allowable Subject Matter
Claims 2-7, 12, 15-17, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jae Y. Lee whose telephone number is (571) 270-3936. The examiner can normally be reached on Monday through Friday from 7:30 AM to 5:00 PM EST. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Faruk Hamza can be reached on (571) 272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/JAE Y LEE/Primary Examiner, Art Unit 2466